        Case 18-30155 Document 1697 Filed in TXSB on 03/16/19 Page 1 of 6




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

In re:                                        §               Chapter 11
EXCO RESOURCES, INC., et al.,1                §               Case No. 18-30155 (MI)
                                              §
Debtors.                                      §               (Jointly Administered)

             EMERGENCY JOINT MOTION FOR ENTRY OF AN ORDER
           CONTINUING THE HEARINGS SCHEDULED FOR MARCH 18, 2019

        THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY
        AFFECT YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD
        IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
        DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU
        MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
        PARTY. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD
        NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
        RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF
        YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN
        AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
        PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
        EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT
        THE HEARING.

        EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT
        CONSIDERS THE MOTION ON AN EMERGENCY BASIS, THEN YOU
        WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO
        THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
        EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
        FILE AN IMMEDIATE RESPONSE.

        REPRESENTED           PARTIES       SHOULD         ACT      THROUGH         THEIR
        ATTORNEY.


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: EXCO Resources, Inc. (2779); EXCO GP Partners Old, LP (1262); EXCO
Holdings (PA), Inc. (1745); EXCO Holding MLP, Inc. (1972); EXCO Land Company, LLC (9981);
EXCO Midcontinent MLP, LLC (0557); EXCO Operating Company, LP (1261); EXCO Partners GP,
LLC (1258); EXCO Partners OLP GP, LLC (1252); EXCO Production Company (PA), LLC (7701);
EXCO Production Company (WV), LLC (7851); EXCO Resources (XA), LLC (7775); EXCO Services,
Inc. (2747); Raider Marketing GP, LLC (6366); and Raider Marketing, LP (4295). The location of the
Debtors’ service address is: 12377 Merit Drive, Suite 1700, Dallas, Texas 75251.




22630299v.2
       Case 18-30155 Document 1697 Filed in TXSB on 03/16/19 Page 2 of 6



       The debtors and debtors in possession (collectively, the “Debtors”), Fairfax Financial

Holdings Limited (“Fairfax”), and the Official Committee of Unsecured Creditors (the

“Committee”) (collectively, “the Parties”) respectfully state as follows in support of this motion.

                                        Relief Requested

       1.      By this motion, the Parties request that the Court continue the hearings scheduled

for March 18, 2019 at 2:30pm on the following motions:

            a. Debtor’s Motion to Estimate Proofs of Claim of Regency Intrastate Gas LP.
               [Docket No. 1242];

            b. Motion of Fairfax Financial Holdings Limited to Quash Deposition of Its Chairman
               Of The Board [Docket No. 1382];

            c. Joint Emergency Motion to Extend the Exclusivity Periods to File a Chapter 11
               Plan and Solicit Acceptances Thereof [Docket No. 1619]; and

            d. Motion to Seal Emergency Motion of the Official Committee for Entry of an Order
               (A) Authorizing it to File Under Seal the Complaint of the Official Committee of
               Unsecured Creditors in Conjunction with its Motion for (I) Leave, Standing, and
               Authority to Commence, and Prosecute Certain Claims and Causes of Action on
               Behalf of the Debtors Estates and (II) Settlement Authority and (B) Granting
               Related Relief Filed by Creditor Committee Official Committee of Unsecured
               Creditors [Docket No. 1625].

       (collectively referred to as “the Motions”).

       2.      On March 14 and 15, 2019, the Debtors, Committee, Fairfax and other parties to

this case participated in a mediation. The mediation has been productive and significant progress

was made. The Parties wish to continue their negotiations.

                                         Basis for Relief


       3.      Section 105(a) of the Bankruptcy Code authorizes a court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a).
       Case 18-30155 Document 1697 Filed in TXSB on 03/16/19 Page 3 of 6



       6.      Breaking off negotiations to prepare for hearings on Monday would be

counterproductive. Continuing the hearings will serve the interests of efficiency and judicial

economy.    Accordingly, the Parties believe continuing the hearing is reasonable under the

circumstances and will not prejudice parties in interest.

                                    Emergency Consideration

       The Parties respectfully request emergency consideration of this motion in accordance with

Bankruptcy Local Rule 9013-1. As set forth in this motion, the Parties are actively engaged in

negotiations. Accordingly, the Parties request that the Court approve the relief requested in this

motion on an emergency basis.

                                               Notice

       The Debtors will provide notice of this motion to: (a) the Office of the U.S. Trustee for the

Southern District of Texas; (b) the lenders under the Debtors’ debtor-in-possession financing

facility and counsel thereto; (c) the indenture trustee for the Debtors’ 1.5 lien senior secured notes

and counsel thereto; (d) the administrative agent and collateral trustee under the Debtors’ 1.75 lien

term loan facility and counsel thereto; (e) administrative agent under the Debtors’ second lien term

loan facility and counsel thereto; (f) the indenture trustee for the Debtors’ 2018 senior notes; (g)

the indenture trustee for the Debtors’ 2022 senior notes; (h) counsels to certain 1.5 lien noteholders

and 1.75 lien lenders; (i) ) the state attorneys general for states in which the Debtors conduct

business; (j) counsel to Cross Sound Management LLC; (k) the United States Attorney’s Office

for the Southern District of Texas; (l) the Internal Revenue Service; (m) the United States

Securities and Exchange Commission; (n) the Environmental Protection Agency and similar state

environmental agencies for states in which the Debtors conduct business; and (o) any party that
       Case 18-30155 Document 1697 Filed in TXSB on 03/16/19 Page 4 of 6



has requested notice pursuant to Bankruptcy Rule 2002. The Parties submit that, in light of the

nature of the relief requested, no other or further notice need be given.


       WHEREFORE, the Parties request that the Court enter the Order, granting the relief

requested herein and such other relief as the Court deems appropriate under the circumstances.


                                      Respectfully Submitted,

                                      /s/ Elizabeth Freeman _______________________
                                      JACKSON WALKER, LLP
                                      Elizabeth Freeman (TX Bar No. 24009222)
                                      Kristhy Peguero (TX Bar No. 24102776)
                                      1401 McKinney, Suite 1900
                                      Houston, TX 77010
                                      Telephone: 713-752-4200
                                      Facsimile: 713-754-6740
                                      Email: efreeman@jw.com
                                              kpeguero@jw.com

                                      Co-Counsel for the Official Committee of Unsecured
                                      Creditors of EXCO Resources, Inc., et. al.

                                      -and -

                                      QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                      Patty Tomasco (SBN 01797600)
                                      711 Louisiana Street, Suite
                                      500 Houston, Texas 77002
                                      Telephone: (713) 221-7000
                                      Facsimile: (713) 221-7100
                                      Email: pattytomasco@quinnemanuel.com

                                      Proposed Co-Counsel for the Official Committee of
                                      Unsecured Creditors of EXCO Resources, Inc., et. al.

                                      -and-
Case 18-30155 Document 1697 Filed in TXSB on 03/16/19 Page 5 of 6



                       BROWN RUDNICK LLP
                       Robert J. Stark (admitted pro hac vice)
                       Sigmund S. Wissner-Gross (admitted pro hac vice)
                       Kenneth J. Aulet (admitted pro hac vice)
                       Gerard T. Cicero (admitted pro hac vice)
                       Seven Times Square
                       New York, NY 10036
                       Tel: (212) 209-4800
                       Fax: (212) 209-4801
                       Email: rstark@brownrudnick.com
                       swissner-gross@brownrudnick.com
                       kaulet@brownrudnick.com
                       gcicero@brownrudnick.com

                       -and-

                       Steven B. Levine (admitted pro hac vice)
                       One Financial Center
                       Boston, MA 02111
                       Tel: (617) 856-8200
                       Fax: (617) 856-8201
                       Email: slevine@brownrudnick.com
                       Counsel for the Official Committee of Unsecured Creditors
                       of EXCO Resources, Inc., et. al.


                       /s/ Christopher T. Greco, P.C.
                       Dated: February 16, 2019 Christopher T. Greco, P.C.
                       (admitted pro hac vice)
                       KIRKLAND & ELLIS LLP
                       KIRKLAND & ELLIS INTERNATIONAL LLP
                       601 Lexington Avenue
                       New York, New York 10022
                               Telephone: (212) 446-4800
                               Facsimile: (212) 446-4900
                               Email: christopher.greco@kirkland.com

                       -and-
       Case 18-30155 Document 1697 Filed in TXSB on 03/16/19 Page 6 of 6



                                     Patrick J. Nash, Jr. P.C. (admitted pro hac vice)
                                     Alexandra Schwarzman (admitted pro hac vice)
                                     KIRKLAND & ELLIS LLP
                                     KIRKLAND & ELLIS INTERNATIONAL LLP
                                     300 North LaSalle
                                     Chicago, Illinois 60654
                                     Telephone: (312) 862-2000
                                     Facsimile: (312) 862-2200
                                     Email: patrick.nash@kirkland.com
                                     Email: alexandra.schwarzman@kirkland.com
                                     Counsel to the Debtors and Debtors in Possession

                                     -and-

                                     Marcus A. Helt (TX: 24052187)
                                     Michael K. Riordan (TX: 24070502)
                                     FOLEY GARDERE
                                     1000 Louisiana St., Suite 2000
                                     Houston, Texas 77002
                                     Telephone: (214) 999-4526
                                     Facsimile: (214) 999-3526
                                     Email: mhelt@foley.com
                                     Email: mriordan@foley.com

                                     Co-counsel to the Debtors and Debtors in Possession

                                     KASOWITZ BENSON TORRES LLP
                                     By: /s/ Andrew K. Glenn
                                     Andrew K. Glenn (aglenn@kasowitz.com)
                                     1633 Broadway
                                     New York, New York 10019
                                     Telephone: (212) 506-1700
                                     Facsimile: (212) 506-1800
                                     Attorneys for Fairfax Financial
                                     Holdings Limited



                                     Certificate of Service

        I certify that on March 16, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                             /s/ Elizabeth Freeman
                                             Elizabeth Freeman
